


Exhibit 10.1
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


 


This FIRST AMENDMENT ("Amendment") to the Employment Agreement (the  "Employment
Agreement") made and entered into effective as of October 28, 2013 by and
between CITIZENS COMMUNITY FEDERAL and CITIZENS COMMUNITY BANCORP, INC.
(collectively, the "Bank") and EDWARD H. SCHAEFER (the "Employee"), is entered
into effective as of March 3, 2015 by each of the foregoing parties to the
Employment Agreement. Capitalized terms not otherwise defined in this First
Amendment will have the meanings given to them in the Employment Agreement.
 
In consideration of the mutual promises set forth in the Employment Agreement
and below, the undersigned agree to amend the provisions of the Employment
Agreement as follows:
 
1.  Effective Time. Section 6 of the Employment Agreement is hereby amended to
read in its entirety as follows:


"6.   Term. The Bank hereby employs the Employee, and the Employee hereby
accepts such employment under this Agreement, for the period commencing on the
Effective Date and ending on December 31, 2016 (or such earlier date as is
determined in accordance with section 10)."


   2.  No Other Changes.    All other terms, conditions, covenants, obligations
and agreements in the Employment Agreement shall remain in full force and effect
and without any change due to this First Amendment. To the extent this First
Amendment is inconsistent with the Employment Agreement, this First Amendment
shall govern and control.
 


[Remainder of page intentionally left blank; signature pages follow]


 

 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to the
Employment Agreement to be executed effective as of the day, month and year
first above written.
 


CITIZENS COMMUNITY FEDERAL


By: _/s/ Richard McHugh___________
Richard McHugh, Chairman


CITIZENS COMMUNITY BANCORP, INC.


By: __/s/ Richard McHugh_________
Richard McHugh, Chairman




EMPLOYEE:




__/s/ Edward H. Schaefer__________
Edward H. Schaefer


 




2